Citation Nr: 1504812	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  07-20 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or being housebound.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to June 1966. 

This matter comes to the Board of Veterans' Appeals (Board) from May 2006, February 2007, and March 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In March 2009, March 2011, August 2012, and September 2013 the Board, among other things, remanded the claims of service connection for low back and bilateral knee disabilities for additional development.

The claim of service connection for a sleep disorder and the SMC claim are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that the Veteran's low back disability is not related to service, arthritis of the lumbar spine did not manifest itself to a compensable degree in the first post-service year, and it was not caused or aggravated by a service connected disability.

2.  The preponderance of the evidence of record shows that the Veteran's right knee disorder is not related to service and arthritis of the right knee did not manifest itself to a compensable degree in the first post-service year.

3.  The preponderance of the evidence of record shows that the Veteran's left knee disorder is not related to service and arthritis of the left knee did not manifest itself to a compensable degree in the first post-service year.

CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by military service, it may not be presumed to have been incurred in service, and it was not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154(a), (b), 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

2.  A right knee disorder was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154(a), (b), 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

3.  A left knee disorder was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154(a), (b), 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that letters dated in March 2006, December 2006, May 2009, July 2009, March 2011, June 2011, September 2012, October 2012, and September 2013 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess and in substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  Moreover, even if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the October 2013 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters, the rating decisions, the statements of the case, the supplemental statements of the case, and Remands.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and service personnel records as well as his post-service records from Saint Vincent Health System and the Little Rock VA Medical Center in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall; D'Aries; Dyment.

In this regard, the Board remanded the appeal on three occasions to attempt to obtain any outstanding service treatment records, including inpatient clinical records, under either of the Veteran's names during the time his service personnel records showed he was confined in the stockade at Ft. McPherson from October 18, 1965, until May 31, 1966, including from the Third U.S. Army, 525th Military Police Company and the Third U.S. Army Medical Laboratory from January 10, 1966, to February 20, 1966, and from April 1, 1966, and May 16, 1966.  However, despite numerous attempts to obtain these records, the National Personnel Records Center (NPRC) was uniform in notifying VA that no such records could be found.  In this regard, in memorandum dated in July 2011 and October 2012 the AOJ outlined in detail the steps it took to obtain these records.  Moreover, in the December 2012 supplemental statement of the case the Veteran was notified of the unavailability of these records.  Therefore, the Board finds that there has been substantial compliance with the Board's remand instructions and another remand to attempt to obtain these records is not required.  Id; Also see Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

Similarly, the Board remanded the appeal in March 2009 to, among other things, attempt to obtain the Veteran's private treatment records from Dr. R.J. Eisenach at The Family Clinic and these records are not associated with the claims file.  However, the Board finds that another remand to attempt to obtain these records is not required because the post-remand record does not show that the Veteran ever provided VA with an authorization to request these records despite being asked to do so in May 2009.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street."  If a Veteran desires help with his claims, he must cooperate with VA's efforts to assist him). 

The record also shows that VA provided the Veteran with a VA examination in October 2013.  Moreover, the Board finds this examination is adequate to adjudicate the claims and substantially complied with the remand instructions because after a review of the record on appeal, after taking a detailed medical history from the claimant, and after an examination, the examiner provided opinions as to the origins of his disabilities which opinions were based on citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Stegall; D'Aries; Dyment.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

The Veteran is seeking service connection for low back and bilateral knee disabilities.  He contends that he had back and bilateral knee injuries in service as the result of being beaten, including during an uprising, while he was confined in the stockade at Ft. McPherson, Georgia.  The Veteran also claims that his right ankle disability caused his current low back disability.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) which disabilities includes arthritis.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to a current disability, the post-service record shows the Veteran being diagnosed with low back degenerative joint disease and a herniated nucleus pulposus (see, e.g., VA treatment records dated in May 2000; VA magnetic resonance imaging evaluation (MRI) dated in July 2000; VA examination reports dated in May 2002 and October 2013) as well as bilateral knee disabilities diagnosed as spurring and degenerative joint disease (see, e.g., VA X-ray dated in May 2002; VA examination reports dated in May 2002 and October 2013). 

As to service incurrence under 38 C.F.R. § 3.303(a), his service personnel records show he was confined in the stockade at Ft. McPherson from October 18, 1965, until May 31, 1966.  Moreover, the Board finds that the Veteran is competent to report on observable problems, such as low back and bilateral knee injuries as well as a subsequent problem with pain and lost motion, because the injury and subsequent symptoms are observable by a lay person.  See Davidson.

However, service treatment records, including the June 1966 separation examination, are negative for either low back or knee injury or complaints, diagnoses, or treatment for low back and/or knee disorders.  In fact, when examined for separation in June 1966 the Veteran neither reported a history of any injury to his back and/or knees and examination of the spine and the lower extremities was normal.  This medical opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).   Further, while the Veteran as a lay person is competent to report on his symptoms of low back and knee disorders, the Board finds that he is not competent to provide diagnoses because such opinions requires medical expertise which he does not have.  See Davidson.  Therefore, the Board finds more compelling the service treatment records, including the examination, which are negative for a diagnosis of low back and bilateral knee disabilities than any claim by the appellant that he had problems with these disabilities while on active duty.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) ("[T]he Board may use silence in the [service medical records] as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the [service medical records]." citing to Fed .R. Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).).  

Accordingly, the Board finds that the most probative evidence of record shows that the Veteran did not have low back and bilateral knee disabilities while on active duty.  Accordingly, the Board finds that entitlement to service connection for low back and bilateral knee disabilities must be denied based on in-service incurrence despite the Veteran's claims regarding having problems with observable symptoms of these disabilities while on active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. § 3.309(a), the Board notes that the record does not show the Veteran being diagnosed with arthritis in the low back or either knee in the first post-service year.  Accordingly, the Board finds that entitlement to service connection for low back and bilateral knee disabilities must be denied on a presumptive basis.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1966 and the first complaints, diagnoses, or treatment for a low back disability in 2000 and a knee disability in 2002 to be evidence against finding continuity.  See, for example, VA treatment record dated in May 2000; VA lumbar spine MRI dated in July 2000; VA knee X-ray dated in May 2002; VA examination report dated in May 2002. 

Similarly the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels and others like his wife, friends, and representative are competent to give evidence about what they see; for example, the claimant is competent to report that he had problems with observable symptoms of low back and bilateral knee disabilities such as pain and lost motion and others can report that the appellant appears to be in pain.  See Davidson.  However, upon review of the claims file, the Board finds that the lay accounts from the Veteran and others that the appellant has had these disabilities since service are not credible.  In this regard, these lay claims are contrary to what is found in the service and post-service records including the service separation examinations in which he denied having back and knee problems and which, on examination, specifically found that his spine and lower extremities were normal.  Also as to the lay claims from the Veteran and his wife found in the record, the Board notes that there is an obvious incentive to report a history favorable to the claims, and indeed, this bias is apparent here where the treatment records fail to mention that the claimed disabilities were due to an in-service injury until after he filed his first claims for VA benefits.  

In these circumstances, the Board gives more credence and weight to the negative service treatment records as well as the negative post-service treatment records, than any claims by the Veteran, his wife, his friends, and his representative to the contrary.  Therefore, entitlement to service connection for low back and bilateral knee disabilities based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the low back and bilateral knee disabilities after service under 38 C.F.R. § 3.303(d), the Board notes that it reopened these claims in September 2013 because in an undated statement from Dr. R. Jeffrey Eisenach received by VA in April 2011 (previously reported as being received in July 2012) it was opined that it is more likely than not that the injuries the Veteran sustained while on active duty in 1965 and 1966 at Fort McPherson are related to his current medical problems which included his low back and bilateral knee disabilities.  Similarly, in October 2013 Dr. Eisenach submitted another letter to VA in which he reported as follows:

[The Veteran . . .] has been seen in my clinic for over the past eight years.  His related history is one of having sustained injuries to his right ankle in Basic Training in 1965; additional injuries include lower back, both knees, & ankle at Fort McPherson, GA while on active military duty. 

[The Veteran . . .] has kindly provided me copies of his V[A] records.

I have provided prescription treatment for pain and discomfort with these injuries, and have referred this patient to a specialist for additional treatment and support.

It is my professional opinion that it is more likely than not the injuries sustained while on active duty in 1965 and 1966 are related to the current medical problems of this patient.  

Moreover the Board notes that the May 2002 VA examiner, without a review of the claims file, diagnosed the claimant with residuals of an injury to the lumbar spine with degenerative joint disease and disc herniation after claimant notified him that his history included having low back pain since being beaten up at the stockade in the mid 1960's, which assault included being kicked in the back, 

On the other hand, after a review of the record on appeal and an examination of the Veteran, the October 2013 VA examiner both found Dr. Eisenach's medical opinion not credible and opined that neither the Veteran's current low back or bilateral knee disabilities were due to his military service to include the injuries the appellant claimed he sustained in the stockade at Fort McPherson.  Specifically, as to the low back, the examiner stated as follows:

It is as less likely as not that [the Veteran's current low back disability] is secondary to related to or result of [his military service] or secondarily thereof [because] . . . there is no evidence to connect current condition to [his military service] or events therein.  [in this regard, service treatment records are] silent for c/o LB in [military service].  I have reviewed the letter from signature unreadable opining that [the Veteran's low back disability is] . . .  [related to his military service] . . . and do not find evidence to support such a contention since it does not exist in the records and this person (signature illegible and without letterhead) did not have access to all records which I have rev[iewed] and therefore the opinion stated cannot be considered as based on factual evidence.

Similarly, as to the knees, the examiner stated as follows:

It is less likely as not that knee cond[ions are] . . . secondary to related to or result of [military service because] . . . there is no evidence to connect current condition to [military service] or events therein; [service treatment records] are silent for knee [complaints.  Moreover, the] . . . [r]ecent letter from signature illegible without letterhead stating opinion that knee cond[ition] is result of [military service] is based on alleged treatment of Veteran[eran] over past 5-6 years and does not reference [service treatment records\ or other mil[itary] records which I have so I would not agree that this letter represents adequate evidence to make a conclusion that previous decisions and opinions.

The Board finds that although the cumulative VA and private medical treatment records reflect treatment for low back and bilateral knee disabilities since 2000 or 2002, these records fail to demonstrate an etiological relationship between the current disabilities and service.  The only evidence specifically pertaining to the question of causal nexus are the competing opinions provided by the October 2013 VA examiner, the May 2002 VA examiner, and Dr. Eisenach.  The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

After careful consideration, the Board finds the October 2013 VA examiner's opinions that the Veteran's current low back and bilateral knee disabilities are not etiologically related to military service to be both competent and the most persuasive on the question of nexus as they reflect a comprehensive analysis of the pertinent evidence and are otherwise supported by the evidence of record.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  The Board finds the May 2002 VA opinion and Dr. Eisenach opinions less persuasive because the 2002 VA examiner did not have the Veteran's claims file when providing the opinions and neither examiner took into account the over three decade gap between the appellant's 1966 separation from active duty and his first being diagnosed with the claimed disabilities in early 2000.  See Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  The Board also finds Dr. Eisenach's opinion to be less persuasive because, as pointed out by the VA examiner, the opinion was based on the healthcare providers treatment of the Veteran for the last five or six years, does not reference any record of his treatment for his claimed disabilities while on active duty, and appears to have been provided without a review of the entire record on appeal albeit his second opinion reported that he had some VA records.  

As to the lay claims from the Veteran, his wife, his representative, and others that the appellant's low back and bilateral knee disabilities were caused by his military service, the Board finds the October 2013 VA examiner's opinions more credible than these lay claims because healthcare professionals have more expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Moreover, the Board finds that diagnosing chronic low back and bilateral knee disabilities requires special medical training that these lay persons do not have and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that these disorders were caused by service is not competent evidence.  Jandreau. 

Therefore, the Board finds that the most probative evidence of record shows that the Veteran's current low back and bilateral knee disabilities were not caused by his military service.  Accordingly, the Board finds that entitlement to service connection for a low back and bilateral knee disabilities is not warranted based on the initial documentation of the disabilities after service because the weight of the probative evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

As to secondary service connection for the low back disability under 38 C.F.R. § 3.310, the Board notes that while the Veteran also claims that his right ankle disability caused his current low back disability he is not service connected for a right ankle disability.  Therefore, the Board finds that secondary service connection must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit) 

Accordingly, the Board must conclude that entitlement to service connection for a low back disability as well as bilateral knee disabilities must be denied because the weight of the evidence is against the claims.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.


ORDER

Service connection for a low back disability is denied. 

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.


REMAND

As to the claim of service connection for a sleep disorder, in March 2014 the Veteran filed a notice of disagreement to the March 2014 rating decision that denied this claim.  However, no further action has since been taken by the AOJ.  Therefore, the Board finds that a remand for a statement of the case (SOC) is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

As to the SMC claim, in a number of writings to VA the Veteran's wife and guardian alleged that his service connected disabilities have worsened since the claimant's last VA examination in March 2007.  Therefore, the Board finds that a remand for a new VA examination is required.  See 38 U.S.C.A. § 5103A(d); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

While the appeal is in remand status, the Veteran outstanding contemporaneous treatment records, including his post-October 2013 treatment records from the Little Rock VA Medical Center, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  As to the claim of service connection for a sleep disorder, the AOJ should issue a SOC.  Only if the Veteran thereafter perfects an appeal as to this claim, should it be returned for review by the Board.

2.  Associate with the claims file all of the Veteran's post-October 2013 treatment records from the Little Rock VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

3.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  All actions to obtain these records should be documented fully in the claims file.

4.  Schedule the Veteran for an aid and attendance and housebound VA examination.  The claims file should be made available to and reviewed by the examiner.  The examiner is to conduct all indicated tests and studies.  The examiner is to thereafter identify all pathology found to be present.  

In providing the requested opinion regarding whether the Veteran's service connected disabilities meet the criteria for aid and attendance or housebound status, the examiner must specifically distinguish between the adverse symptomatology caused by his service connected and non service connected disabilities.

The examination report must include a complete rationale for all opinions expressed.  

5.  Then adjudicate whether the Veteran is entitled to SMC based on the need for regular aid and attendance or being housebound.  If the benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant the laws and regulations as well as citation to all evidence.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


